DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 11 are objected to because of informalities.
Claims 3 and 11 recite the phrase:  “wherein the dye is selected form the group consisting of”.  It is believed that this phrase was intended to recite:  “wherein the dye is selected from the group consisting of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 9, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake, US 2,494,686 (patented January 17, 1950; cited in the IDS of 7/30/2019).
Regarding Claim 1, Blake discloses:  A polarizing plate:
which is a stretched film (a sheet of transparent polyvinyl alcohol may be soaked, then heated and stretched; column 2, lines 7-51 of Blake);
comprising a dye exhibiting absorption in an infrared range (the soaking process involves soaking the sheet of polyvinyl alcohol in a solution comprising iodine, wherein the iodine is absorbed, and the iodine having properties of absorption of an incident beam of infrared light; column 1, line 47 – column 2, line 6 and column 2, line 52 – column 3, line 30 and Figure of Blake);
and which is dichroic in an infrared range (the iodine may be a polymeric form of iodine or dichroic sorption complex of iodine which possesses dichroism in the infrared spectrum; column 3, line 53 – column 4, line 13 and Figure and Claims 1-7 of Blake).

Regarding Claim 4, Blake discloses:  wherein the dye is a water-soluble dye (the soaking solution may comprise iodine, potassium iodide, and water in proportions of 5:5:25; column 2, lines 7-26 of Blake).

Regarding Claim 5, Blake discloses:  wherein the film comprises a hydrophilic polymer as a base material (sheet of transparent polyvinyl alcohol; column 2, lines 7-51 of Blake).

Regarding Claim 6, Blake discloses:  wherein the hydrophilic polymer is a polyvinyl alcohol resin (sheet of transparent polyvinyl alcohol; column 2, lines 7-51 of Blake).

Regarding Claim 8, Blake discloses:  A liquid-crystal display device, a sensor, a lens, a switching device, an isolator, or a camera comprising the polarizing plate according to claim 1 (the assignee of the Blake patent is Polaroid Corporation; page 1 of Blake).

Regarding Claim 9, Blake discloses:  A method:
of using a dye exhibiting absorption in an infrared range for a polarizing plate (a sheet of transparent polyvinyl alcohol may be soaked, then heated and stretched, whereby the soaking process involves soaking the sheet of polyvinyl alcohol in a solution comprising iodine, wherein the iodine is absorbed, and the iodine having properties of absorption of an incident beam of infrared light; column 1, line 47 – column 2, line 51 and column 2, line 52 – column 3, line 30 and Figure of Blake);
the method comprising incorporating the dye in a film (the sheet of transparent polyvinyl alcohol may be soaked in the solution containing iodine, wherein the iodine is absorbed, then heated and stretched; column 2, lines 7-51 of Blake);
and stretching the film to develop dichroic properties (the sheet of transparent polyvinyl alcohol may be soaked, then heated and stretched, wherein the iodine may be a polymeric form of iodine or dichroic sorption complex of iodine which possesses dichroism in the infrared spectrum, with a high degree of molecular orientation; column 3, line 53 – column 4, line 13 and column 4, line 64 – column 5, line 10 and Figure and Claims 1-7 of Blake).

Regarding Claim 12, Blake discloses:  wherein the dye is a water-soluble dye (the soaking solution may comprise iodine, potassium iodide, and water in proportions of 5:5:25; column 2, lines 7-26 of Blake).

Regarding Claim 13, Blake discloses:  wherein the polarizing plate is for a liquid-crystal display device, a sensor, a lens, a switching device, an isolator, or a camera (the assignee of the Blake patent is Polaroid Corporation; page 1 of Blake).

Claims 1-3, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignatov et al., US 6,563,640 (patented May 13, 2003).
Regarding Claim 1, Ignatov discloses:  A polarizing plate:
which is a stretched film (mechanical orientation of LC solution of dichroic organic substance; column 7, line 45 – column 8, line 52 of Ignatov);
comprising a dye exhibiting absorption in an infrared range (dichroic organic substance may have absorption at 0.7-0.13 microns; column 3, line 26 – column 6, line 40 of Ignatov);
and which is dichroic in an infrared range (dichroism is observed in the infrared region; column 3, lines 26-31 and column 7, lines 5-40 and TABLE 1 of Ignatov).

Regarding Claim 2, Ignatov discloses:  wherein the dye exhibits a maximum absorption at a wavelength of 700 to 1,500 nm (maximum of absorption in the 0.7-13 micron spectral range; Abstract and column 1, line 66 – column 2, line 17 of Ignatov).

Regarding Claim 3, Ignatov discloses:  wherein the dye is selected form the group consisting of an azo compound, an anthraquinone compound, and a cyanine compound (dichroic organic substance may be chosen from the class of azo dyes; column 3, line 26 – column 6, line 40 and Claim 13 of Ignatov).

Regarding Claim 7, Ignatov discloses:  further comprising a transparent protective layer on one or both sides (protecting transparent lacquer or glue layer can be deposited over the obtained polarizing coating [PC], whereby the polarizer can be glued to any surface; column 8, lines 52-54 of Ignatov).

Regarding Claim 9, Ignatov discloses:  A method:
of using a dye exhibiting absorption in an infrared range for a polarizing plate (in forming a polarizer, the use of a dichroic organic substance may have absorption at 0.7-0.13 microns; column 3, line 26 – column 6, line 40 of Ignatov);
the method comprising incorporating the dye in a film (dichroic organic substance for the organic-substance film may be chosen from the class of azo dyes; Abstract and column 3, line 26 – column 6, line 40 and Claim 13 of Ignatov);
and stretching the film to develop dichroic properties (mechanical orientation of LC solution of dichroic organic substance, whereby dichroism is observed in the infrared region; column 3, lines 26-31 and column 7, line 5 – column 8, line 52 of Ignatov and TABLE 1 of Ignatov).

Regarding Claim 10, Ignatov discloses:  wherein the dye exhibits a maximum absorption at a wavelength of 700 to 1,500 nm (maximum of absorption in the 0.7-13 micron spectral range; Abstract and column 1, line 66 – column 2, line 17 of Ignatov).

Regarding Claim 11, Ignatov discloses:  wherein the dye is selected form the group consisting of an azo compound, an anthraquinone compound, and a cyanine compound (dichroic organic substance for the organic-substance film may be chosen from the class of azo dyes; Abstract and column 3, line 26 – column 6, line 40 and Claim 13 of Ignatov).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872